Name: Commission Regulation (EEC) No 397/90 of 15 February 1990 amending Commission Regulation (EEC) No 2918/89 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1988 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/48 Official Journal of the European Communities 16. 2 . 90 COMMISSION REGULATION (EEC) No 397/90 of 15 February 1990 amending Commission Regulation (EEC) No 2918/89 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1988 harvest held by Greek storage agencies (sultanas) from the 1988 harvest held by Greek storage agencies ; Whereas due to the extended storage of unprocessed dried grapes (sultanas) from the 1988 harvest purchased by storage agencies the quality of these stocks has deterio ­ rated ; whereas in light of the general market situation and the need to maintain the equilibrium in the market ­ ing of the new and old harvest, prices fixed in advance have to be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Article 8 (8 ) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2367/89 (4), and in particular Article 6 ( 1 ) thereof, Whereas the Greek storage agencies have, pursuant to Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unpro ­ cessed dried grapes and figs by storage agencies (*), as last amended by Regulation (EEC) No 2328/88 (6), purchased unprocessed dried grapes (sultanas) from the 1988 harvest ; whereas in the light of the situation on the market in dried grapes the dried grapes (sultanas) should be offered for sale at prices fixed in advance for proces ­ sing within the Community for consumption, whereas the selling shall take place in accordance with the provision of Regulation (EEC) No 626/85 ; Whereas Commission Regulation (EEC) No 2918/89 Q fixes prices for the sale of unprocessed dried grapes HAS ADOPTED THIS REGULATION : Article 1 Annex II of Regulation (EEC) No 2918/89 is replaced by the Annex in this Regulation . Article 2 This Regulation shall enter into force on the day follwing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 118, 29. 4. 1989, p . 29 . (3) OJ No L 123, 9 . 5. 1984, p, 25 . 0 OJ No L 225, 3. 8 . 1989, p. 1 . 0 OJ No L 72, 13 . 3 . 1985, p. 7. (6) OJ No L 202, 27. 7. 1988 , p. 45 . 0 OJ No L 280, 29. 9 . 1989 , p. 40 . 16. 2, 90 Official Journal of the European Communities No L 42/49 ANNEX ANNEX II Qualities and prices of the dried grapes referred to in Article 1 Sultana No 1 Sultana No 2 Sultana No 4 Sultana No 5 (ECU/100 kg) 52,101 51,013 49,344 47,167'